Citation Nr: 1624273	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back disability from October 15, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2005, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal was remanded in October 2005, January 2007, and January 2008.  In April 2010, the Board granted a 20 percent rating for the low back disability prior to October 15, 2007, and remanded the issue of entitlement to a rating greater than 20 percent from that date.  That issue was again remanded in February 2012 and November 2012.  

In February 2013, the Board denied an initial rating in excess of 20 percent for a low back disability from October 15, 2007.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's February 2013 decision and remanded the matter for further development and readjudication.

In July 2015, the case was again remanded by the Board for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1. For the period from October 15, 2007 through March 12, 2012, the Veteran's lumbar spine disability was manifested by severe difficulty with ambulation and flexion of the spine, particularly during periods of flare ups. 

2. For the period from October 15, 2007 through March 12, 2012, the Veteran's lumbar spine disability was not manifested by symptoms that included: unfavorable or favorable ankylosis of the lumbar spine; pronounced, persistent symptoms compatible with sciatic neuropathy with little intermittent relief; or incapacitating episodes having a total duration of at least six weeks within a 12 month period.  

3. For the period on appeal after March 12, 2012, the Veteran's low back disability has been manifested by moderate limitation of motion, forward flexion to 70 degrees with objective evidence of painful motion beginning at that point, symptoms of recurrent back pain and spasms, and less movement than normal upon repetitive movement without additional limitation of range of motion of the back.  

4. For the period on appeal after March 12, 2012, the Veteran's lumbar spine disability has not been manifested by the following: severe limitation of motion of the lumbar spine; forward flexion less than 70 degrees, including limitations due to pain or flare-ups; positive Goldthwaite's sign, loss of lateral motion, or abnormal mobility on forced motion; severe, recurrent attacks of intervertebral disc syndrome, or incapacitating episodes having a total duration of at least four weeks within a 12 month period.   


CONCLUSIONS OF LAW

1. For the period from October 15, 2007 through March 12, 2012, the criteria for an initial rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5235-5243, 5292, 5293, 5295 (2002, 2003, 2015).

2. For the period on appeal after March 12, 2012, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243, 5292, 5293, 5295 (2002, 2003, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arose out of the assignment of an initial grant of service connection for a low back condition in January 2002.  The Veteran perfected an appeal of the initial 10 percent rating, which was assigned pursuant to DC 2010-5292.  In April 2010, this rating was increased to 20 percent throughout the period on appeal.  As the Veteran has not been awarded the maximum benefit allowed by law, her claim for an increased initial rating has remained on appeal.  See A.B. v. Brown, 6 Vet. App. (1993).  

As noted above, in April 2010, the Board denied an initial rating in excess of 20 percent for the period prior to October 15, 2007.  This decision was not appealed by the Veteran and became final.  Accordingly, this decision will only address the Veteran's disability rating for the period on and after October 15, 2007.  Further, in September 2012, the Agency of Original Jurisdiction (AOJ) granted service connection for right and left leg radiculopathy, and assigned separate 10 percent rating for each leg.  The Veteran did not express disagreement with the assigned ratings, and the rating decision became final one year after notice of the decision was provided to the Veteran.  Therefore, the Board's discussion of the severity of her low back condition will be limited manifestations separate from those contemplated by her separately rated right and left leg radiculopathy.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Holland v. Brown, 6 Vet. App. 443, 447 (1994). 

During the appeal period, the Veteran has argued that the rating assigned for her low back has does not fully contemplate the level of disability caused by her condition.  In her VA Form 9, the Veteran stated that she believed her claim had been determined incorrectly because she is "having complications" from her injury and that she complains about her pains "like a 50 year old," despite being in her twenties at that time.  

Increased Ratings, Generally 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the Board's determination of an issue.  The Board evaluates all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Lumbar Spine Evaluations

Because of the time period covered by the Veteran's appeal, multiple versions of the applicable Diagnostic Codes must be considered because VA promulgated new regulations for the evaluation of disabilities of the spine twice during this period, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula), based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IDS) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to September 23, 2002, DC 5293, mild IDS warranted a 10 percent evaluation and moderate IDS with recurring attacks warranted a 20 percent evaluation.  Severe IDS with recurring attacks and intermittent relief warranted a 40 percent evaluation. Pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002). 

The regulations regarding IDS were revised effective September 23, 2002.  Effective that date, IDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the Diagnostic Code for IDS was renumbered as 5243 and the criteria for rating all spine disabilities, to include IDS, are now either determined either by the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  When evaluating IDS based upon incapacitating episodes, it warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1) (2015).

Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation under Diagnostic Code 5292.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  These criteria were not changed by the amendments that became effective on September 23, 2002. 

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation under Diagnostic Code 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  These criteria also were not changed by the amendments that became effective on September 23, 2002. 

Effective September 26, 2003, under the General Formula, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-5243 (2015). 

The criteria under the General Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, DC 5235-5243 General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V. 

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Factual History

At a VA examination in February 2006, shortly before the period on appeal, the Veteran reported symptoms of intermittent back pain of moderate intensity that is "sharp."  She reported flare ups of her lumbar pain that occurred approximately three times per week.  These flare-ups were noted to occur approximately three times per week and would result in decreased range of motion.  The examiner noted that physical examination demonstrated forward flexion from 0 to 65 degrees with limitation due to mild pain of the right lower back.  No additional loss of motion was noted due to pain, fatigue, or lack of endurance following repetitive use.  

While the Veteran made complaints of "occasional" back pain in March 2007 and denied joint, neck, and back pain in October 2008, the Veteran's more thorough evaluation of her back in August 2010 indicated that she continued to have significant limitations due to her low back condition.  She reported moderate back spasms and moderate throbbing type pain of the mid thoracic and lumbar spine with radiating pain.  She reported flare-ups about twice per month that were "severe" and occurred every two to three weeks.  These flare-ups would last for hours and cause difficulty ambulating and flexing the spine.  She also reported a history of fatigue, stiffness, and spasm.  On physical examination, active motion testing revealed flexion from 0 to 60 degrees.  While there was objective evidence of pain on active range of motion; however, information regarding where objective evidence of painful motion began was not provided.  No history of hospitalization, surgery, or incapacitating episodes was provided, and the Veteran did not report missing time from work.   

The Veteran was evaluated again in April 2011.  She reported that her back pain had become worse since her last VA examination.  She reported daily pain and stiffness in her back; however, she did not report radiating pain and she reported having had no flare-ups since her last evaluation.  She reported that her condition was causing her difficulties in her work as a receptionist.  She could not lift boxes at work due to her pain, and she could not lift any object that weighed more than 40 pounds.  She also indicated that could not sleep on her stomach at night because of back pain.  On physical examination, forward flexion was from 0 to 65 degrees without pain, and pain was noted from 65 to 85 degrees.  

On March 13, 2012, the Veteran was provided another VA examination regarding the current extent of her low back condition.  She did not report that flare-ups impacted the function of the back.  On range of motion testing, forward flexion was to 70 degrees, with objective evidence of painful motion at that point.  Extension was to 30 degrees with no objective evidence of painful motion.  Right and left lateral flexion was to 30 degrees or greater with no objective evidence of painful motion, and right lateral rotation was to 25 degrees, and left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion.  After three repetitions, range of motion in all directions was the same or greater.  The examining VA orthopedic surgeon noted that the Veteran did not have additional limitation of range of motion of the back following repetitive use testing.  

Regarding functional loss and impairment and additional limitation of the range of motion of the back, the examiner stated that the Veteran had less movement than normal, but not: more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; atrophy; instability; disturbance of locomotion; interference with sitting, standing or weight bearing; or other functional loss.  She was noted to have guarding or muscle spasm of the back, but it was not reported to be severe enough to result in abnormal gait or spinal contour.  The Veteran's back condition reportedly did not impact her ability to work.  The examining orthopedic surgeon opined that the Veteran's condition was mild in nature. 

VA treatment notes from April 2012, December 2014, and September 2015 reflect that the Veteran reported suffering from chronic mild back pain for years that she treats with Motrin.  In September 2015, her treatment records indicate increased back pain and muscle spasms.      

Analysis

After considering all of the evidence of record, the Board finds that staged ratings of 40 percent from October 15, 2007 through March 12, 2012 and 20 percent for the remainder of the period are warranted.  See Fenderson.  The Board finds that staged ratings are warranted as the evidence indicates that the Veteran's condition significantly improves after her August 2010 VA examination.  

The 2010 examination reports the most limited range of motion findings and the greatest degree of functional impairment throughout the appeal period, and it is the last time the Veteran reports suffering flare-ups due to her back condition.  While the Veteran demonstrates increased functional capacity and denies having had flare-ups of her condition since her prior examination during an April 2011 VA examination, the Board finds that findings of the March 13, 2012 examination more definitively demonstrate improvement of the Veteran's condition; therefore, the staged rating is more appropriately started as of the date of the March 13, 2012 examination.  Specifically, the Veteran reports that she actually feels that the severity of her condition has increased, rather than decreased, at the time of the April 2011 evaluation, and she does not specifically deny flare-ups as a component of her condition until the March 13, 2012 examination.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that staged ratings are warranted as of the March 13, 2012 examination.   

I. October 15, 2007 through March 12, 2012 

From October 15, 2007 through March 12, 2012, the evidence demonstrated limitation of motion that was severe, particularly during periods of flare-ups.  Under DC 5292 severe limitation of motion of the spine warrants a 40 percent evaluation.  While the 2010 examiner indicated that the Veteran's symptoms were of "moderate" severity, and range of motion testing indicated that the Veteran was capable of forward flexion to 60 degrees, the Board notes that these tests were not conducted during a flare-up period and the evidence is unclear where objective evidence of painful motion began.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202 (1995).  As the evidence indicates that the Veteran's "moderate" symptoms worsened periodically due to "severe" flare-ups that specifically limited flexing of the spine, the Board finds that the Veteran's condition more closely approximated the 40 percent criteria under Diagnostic Code 5292 during this period.  38 C.F.R. § 4.71a, DC 5292 (2002).  

The Board finds, however, that a rating in excess of 40 percent is not warranted from October 15, 2007 through March 12, 2012.  No higher rating is available under DC 5292 or DC 5295.  38 C.F.R. § 4.71a, DC 5292, 5295 (2002).  Further, of the applicable diagnostic codes that allow for a rating in excess of 40 percent DC 5293 (2002, 2003) and DC 5235-5243 (2015), the Veteran's condition does not more closely approximate he higher rating criteria under these diagnostic codes.  The evidence does not indicate that the Veteran's condition caused unfavorable or favorable ankylosis of the lumbar spine.  Even during periods of flare-ups, the Veteran indicated that her ability to flex her spine was "limited", which indicates that at least some flexion of the spine was possible.  Accordingly, the Board finds that the 50 percent and 100 percent criteria under the General Formula of DC 5235-5243 were not met.

The Board also finds that the evidence did not demonstrate pronounced, persistent symptoms compatible with sciatic neuropathy with little intermittent relief, which would afford a 60 percent rating under DC 5293 (2002).  While the Veteran did report symptoms of radicular pain with muscle spasms, the evidence indicates that the Veteran had condition often caused moderate symptoms and only caused flare-ups a few times per month.  Further, the April 2011 examination indicates normal reflexes and motor strength of the Veteran's bilateral legs, rather than absent ankle jerks.  Accordingly, a 60 percent rating under DC 5293 (2002) is not warranted. 

Also, while the Veteran reported severe symptoms during flare-ups, none of the evidence indicates that these symptoms lasted for more than a few hours at a time, a couple times per month.  There is no indication that the Veteran's condition required any extended periods of prescribed bed rest or incapacitating episodes of a total duration of at least six weeks within a 12 month period.  Accordingly, a higher evaluation under either DC 5293 (2003) or the Incapacitating Episodes Formula of DC 5235-5243 is not warranted.  

II. After March 13, 2012

The Board finds that a rating in excess of 20 percent for the period on and after March 13, 2012 is not warranted.  For this period, the Veteran's limitation of motion meets at most the criteria of "moderate."  During this period, the Veteran's greatest recorded limitation in forward flexion is 70 degrees, with objective evidence of pain beginning at that point.  While the Veteran was noted to have less movement than normal with repetitive testing, the Board does not find that the Veteran's condition more closely approximates the 40 percent criteria during this period.  See Deluca, 8 Vet. App. at 206.  The evidence indicates that repetitive movement did not impact the Veteran's range of motion, and in addition to limitation of forward flexion to 70 degrees, the Veteran otherwise demonstrated full range of motion of the low back (extension, lateral flexion, and lateral rotation) without objective evidence of painful motion.  Considering the evidence of record, the Veteran's symptoms, including her recurrent reports of low back pain, including reports of increased pain and spasms in September 2015, do not more closely approximate "severe" limitation of motion of the lumbar spine under DC 5292.

The Board notes that the Veteran no longer reports that flare-ups impact the function of her low back during this period.  During the March 2012 examination she does not report suffering from flare-ups, and has not reported suffering from flare-ups when receiving treatment (or in written statements) during this period.  As the Veteran's symptoms do not otherwise indicate the severity necessary to warrant a rating in excess of 20 percent under the applicable rating criteria, the Board finds that a rating in excess of 20 percent is not warranted under DC 5292.  38 C.F.R. § 4.71a, DC 5292 (2002). 

The Board also finds that a rating in excess of 20 percent is not warranted under any other appropriate diagnostic code. 

The Board notes that a rating in excess of 20 percent is not warranted under the General Formula of DC 5235-5243.  As noted regarding the evaluation under DC 5292, the Veteran's greatest recorded limitation in forward flexion is 70 degrees, with objective evidence of pain beginning at that point.  Under the General Formula, a higher rating of 40 percent is warranted with limitation of forward flexion of 30 degrees or less.  While the Board has considered the effects of painful motion and resulting functional loss due to repetitive motion, the March 2012 examiner does not report evidence of objective painful motion until 70 degrees, over double the requirement for the 40 percent rating under these criteria.  Further, while the Veteran was noted to have less movement than normal with repetitive testing, the evidence indicates that repetitive movement did not impact the Veteran's range of motion.  Even with some additional restriction of movement, the Board finds that the evidence more closely approximates the 40 percent criteria during this period.  See Deluca, 8 Vet. App. at 206.  Also, the Board notes that the Veteran specifically denied flare-ups that further restricted her range of motion during this period.  Accordingly, the Board finds that a higher rating is not warranted under the General Formula for this period.  38 C.F.R. § 4.71a, DC 5235-5243 (2015). 

The Board notes that a higher rating under DC 5295 is not warranted.  The evidence does demonstrate a positive Goldthwaite's sign has been documented, forward bending to 70 percent does not constitute "marked limitation," and the examination indicated full lateral flexion and lateral rotation without objective evidence of pain.  Accordingly, the criteria in excess of 20 percent under DC 5295 have not been met.

Also, a rating in excess of 20 percent is not warranted under DC 5293 (2002).  First, the Board notes that a rating under DC 5293 (2002) contemplates sciatic neuropathy that has been separately compensated under the unappealed ratings for radiculopathy discussed above; therefore, the Board finds that assigning a separate rating under DC 5293 (2002) would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  Moreover, the evidence does not support that the Veteran suffered severe IDS with recurring attacks and intermittent relief; or pronounced, persistent symptoms compatible with sciatic neuropathy little intermittent relief.  The Veteran denied suffering from radiating pain during the March 2012 examination, and did not report recurrent attacks of radiating pain with only intermittent relief.  While the Veteran did demonstrate positive straight leg raise testing bilaterally and reduced ankle reflexes bilaterally, ankle reflexes were not shown to be absent and muscle strength was normal.  These findings do not support findings of "severe" or "pronounced" attacks of IDS with only intermittent relief.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under DC 5293 (2002).  

Additionally, there is no indication that the Veteran's condition required any extended periods of prescribed bed rest or incapacitating episodes having a total duration of at least four weeks within a 12 month period.  Accordingly, a rating in excess of 20 percent under either DC 5293 (2003) or the Incapacitating Episodes Formula of DC 5235-5243 is not warranted.  

III. Extraschedular Consideration

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id. 

The Board recognizes that the Veteran has reported functional impairment such as not being able to lift boxes and heavy objects at work.  The assigned ratings of 40 percent and 20 percent reflect that the Veteran's disability is productive of impairment in earning capacity; however, the record does not reflect that the average industrial impairment from her disability would be in excess of that contemplated by the assigned rating.  The Veteran's low back disability has been found to be manifested by moderately decreased mobility, moderate back pain and spasm, occasional flare-ups with increased pain and difficulty walking and flexing the spine, difficulty lifting and carrying, fatigue, and stiffness.  Such manifestations are reasonably contemplated by the schedular criteria for a 20 percent rating under DCs 5292 and 5295, and the General Formula, which, in combination with the criteria of Deluca, contemplate back disability productive of moderate loss of range of motion, limited forward flexion of the thoracolumbar spine, muscle spasms, painful motion, and additional limitations due to flare-ups.  

The Board also notes that the Veteran has reported that her back condition limits her ability to sleep on her stomach.  While this symptom may not be contemplated by the rating schedule, there is no indication of marked interference with employment or frequent hospitalizations due to her low back disability, including her inability to sleep on her stomach.  Accordingly, even to the extent that her symptoms have not been contemplated by the rating schedule, her symptoms have not caused such severe functional impairment as to violate the governing norms. Therefore, referral of the claim for extraschedular consideration is not warranted.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to her service-connected disability from October 15, 2007, and, in fact, the Veteran has consistently reported working as receptionist during the period in question.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, for the period from October 15, 2007 through March 12, 2012, an initial disability rating of 40 percent, but not in excess of 40 percent, for a low back disability is warranted; and for the period on appeal after March 12, 2012, an initial disability rating in excess of 20 percent disabling for a low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The award of service connection for January 2002 represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in January 2007 and February 2008 letters.  See Dingess, 19 Vet. App. at 478.  Hence, the Veteran is not shown to be prejudiced.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Veteran was also provided VA examinations in August 2010, April 2011, and March 2012 with addendum opinions in August 2011 and March 2012; and a retrospective opinion regarding the Veteran's condition was obtained in April 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  These examinations and associated reports were adequate because, together, they provided sufficient information to decide the appeal and were provided by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2015); Barr v Nicholson, 21 Vet. App. 303 (2007).   

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2005 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and the representative asked questions specifically regarding the current nature and severity of the Veteran's low back disability, including how it affected her employment and daily activities.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claim was identified by the Veteran or her representative.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All obtainable evidence identified by the Veteran relative to her claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

For the period from October 15, 2007 through March 12, 2012, an initial disability rating of 40 percent, but not in excess of 40 percent, for a low back disability is granted. 

For the period on appeal after March 12, 2012, an initial disability rating in excess of 20 percent disabling for a low back disability is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


